Case 2:17-cv-00945-DSC Document 102-1 Filed 12/14/18 Page 1 of 11




             EXHIBIT A
     Case 2:17-cv-00945-DSC Document 102-1 Filed 12/14/18 Page 2 of 11



 1
     Andrew Dunlap
 2   State Bar No. 24078444
     Michael A. Josephson
 3   State Bar No. 24014780
     JOSEPHSON DUNLAP LAW FIRM
 4   11 Greenway Plaza, Suite 3050
 5   Houston, Texas 77046
     Tel: (713) 352-1100
 6   Fax: (713) 352-3300
     mjosephson@mybackwages.com
 7   adunlap@mybackwages.com
 8   Richard J. (Rex) Burch
     State Bar No. 24001807
 9
     BRUCKNER BURCH, P.L.L.C.
10   8 Greenway Plaza, Suite 1500
     Houston, Texas 77046
11   Tel: (713) 877-8788
     Fax: (713) 877-8065
12   rburch@brucknerburch.com
13
     Attorneys for Plaintiff and the Putative Class Members
14
                                 UNITED STATES DISTRICT COURT
15
                               WESTERN DISTRICT OF PENNSYLVANIA
16                                   PITTSBURGH DIVISION
     BURTON WILLIFORD, individually and on        Case No. 2:17-cv-00945-DSC
17
     behalf of all persons similarly situated,
                                                  Judge David S. Cercone
18
                  Plaintiff,
19                                                CLASS ACTION
         v.
20                                                DECLARATION OF STEPHANIE
     RICE ENERGY, INC.
                                                  MOLINA OF ILYM GROUP, INC., IN
21                                                SUPPORT OF MOTION FOR FINAL
                  Defendant                       APPROVAL OF CLASS ACTION
22                                                SETTLEMENT
23
24
25
26
27
28

                                                -1-
      DECLARATION OF STEPHANIE MOLINA OF ILYM GROUP, INC., IN SUPPORT OF MOTION FOR FINAL
                           APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:17-cv-00945-DSC Document 102-1 Filed 12/14/18 Page 3 of 11



 1          I, STEPHANIE MOLINA, declare as follows:
 2          1.     I am a resident of the United States of America, and am over the age of 18. I am the
 3   Operations Manager for ILYM Group, Inc., (herein after referred to as “ILYM Group”), the
 4   professional settlement services provider who has been retained by the Parties’ Counsel and
 5   subsequently appointed by the Court to serve as the Claims Administrator for the above captioned
 6   Burton Williford v. Rice Energy, Inc., matter. I am authorized to make this declaration on behalf
 7   of ILYM Group. I have personal knowledge of the facts herein, and, if called upon to testify, I
 8   could and would testify competently to such facts.
 9          2.     ILYM Group has extensive experience in administering Class Action Settlements,
10   including direct mail services, database management, claims processing and settlement fund
11   distribution services for Class Actions ranging in size from 26 to 4.5 million Class Members.
12          3.     ILYM Group was engaged by the Parties’ Counsel and subsequently approved and
13   appointed by the Court to provide notification services and claims administration, pursuant to the
14   terms of the Settlement, in the above referenced matter. Duties performed to-date and to be
15   performed after Final Approval of the Settlement is granted, include: (a) printing and mailing the
16   Notice of Class Action Settlement and Claim and Consent to Join Form (collectively referred to
17   as a “Notice Packet”); (b) receiving and processing claim forms from the Settlement; (c)
18   responding to Settlement Class Member inquiries; (d) calculating individual settlement award
19   amounts; (e) processing and mailing settlement award checks; (f) handling tax withholdings as
20   required by the Settlement and the law; (g) preparing, issuing and filing tax returns and other
21   applicable tax forms; (h) handling the distribution of any uncashed settlement award checks; and
22   (i) performing other tasks as the Parties mutually agree to and/or the Court orders ILYM Group
23   to perform.
24          4.     On September 19, 2018, ILYM Group received the court approved text for the
25   Notice from Plaintiff’s Counsel. ILYM Group prepared a draft of the formatted Notice Packet,
26   which was approved by the Parties’ Counsel prior to Mailing.
27          5.     On September 20, 2018, ILYM Group received the class data file from Counsel
28   for Defendant, which contained, among other things, the name, last known address, email address,

                                                    -2-
      DECLARATION OF STEPHANIE MOLINA OF ILYM GROUP, INC., IN SUPPORT OF MOTION FOR FINAL
                           APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:17-cv-00945-DSC Document 102-1 Filed 12/14/18 Page 4 of 11



 1   social security numbers, number of weeks worked during the class period for each Settlement
 2   Class Member. The data file was uploaded to our database and checked for duplicates and other
 3   possible discrepancies. The Class List contained 93 Settlement Class Members.
 4          6.        As part of the preparation for mailing, all 93 names and addresses contained in the
 5   Class List were then processed against the National Change of Address (“NCOA”) database,
 6   maintained by the United States Postal Service (“USPS”), for purposes of updating and confirming
 7   the mailing addresses of the Settlement Class Members before mailing of the Notice Packet. To
 8   the extent that an updated address was found in the NCOA database, the updated address was
 9   utilized for the mailing of the Notice Packet. To the extent that no updated address was found in
10   the NCOA database, the original address provided by Defendant was utilized for the mailing of
11   the Notice Packet.
12          7.        On September 24, 2018, ILYM Group mailed the Notice Packet, via U.S First Class
13   Mail, to all 93 Settlement Class Members contained in the Class List. Attached hereto, as Exhibit
14   A, is a true and correct copy of the mailed Notice Packet.
15          8.        On September 24, 2018, ILYM Group e-mailed the Notice Packet to any Settlement
16   Class Member who we had a valid email address for.
17          9.        On October 24, 2018, ILYM Group mailed and e-mailed a reminder Notice Packet,
18   via U.S. First Class Mail, to those Class Members who had not submitted a Claim Form or Request
19   for exclusion as of the date of the reminder mailing.
20          10.       As of the date of this declaration, ILYM Group has received 1 Notice Packet
21   returned to our office as undeliverable. ILYM Group performed a computerized skip trace on the
22   1 returned Notice Packet in an effort to obtain an updated address for purposes of re-mailing the
23   Notice. In addition, 10 Settlement Class Members contacted us during the response deadline
24   requesting that a new Notice Packet be re-mailed to them.
25          11.       As a result of this skip trace, 1 updated address was obtained, and the Notice Packet
26   was promptly re-mailed to the Settlement Class Members, via U.S First Class Mail.
27          12.       As of the date of this declaration, no Notice Packets have ultimately been deemed
28   undeliverable.

                                                       -3-
      DECLARATION OF STEPHANIE MOLINA OF ILYM GROUP, INC., IN SUPPORT OF MOTION FOR FINAL
                           APPROVAL OF CLASS ACTION SETTLEMENT
     Case 2:17-cv-00945-DSC Document 102-1 Filed 12/14/18 Page 5 of 11



 1          13.     As of the date of this declaration, a total of 11 Notice Packets have been re-mailed.
 2   Specifically, 1 was re-mailed as a result of ILYM’s Group’s skip tracing efforts, and 10 were re-
 3   mailed as a result of a re-mail request by a Settlement Class Member.
 4          14.     On November 2, 2018, ILYM Group received an e-mail from Class Counsel
 5   containing data to add an additional class member whose name was not found on the original data
 6   provided to us. ILYM Group mailed a Notice Packet, vis U.S. First Class Mail, to the additional
 7   Class Member. The class size increased to 94.
 8          15.     As of the date of this declaration, ILYM Group has received 1 Request for
 9   Exclusion. The deadline to submit a Request for Exclusion was November 23, 2018.
10          16.     As of the date of this declaration, ILYM Group has not received any objections.
11   The deadline to file an objection to the Settlement was November 23, 2018.
12          17.     As of the date of this declaration, ILYM Group will report a total of 53 Participating
13   Class Members, representing 56.38% of the 94 Settlement Class Members. The Net Settlement
14   amount claimed by the 53 Participating Class Members is $1,271,871.17.
15          18.     Participating Class Members will receive an estimated average payment of
16   $23,997.57.
17          19.     ILYM Group will incur a total of $20,000.00 in costs, associated with the
18   administration of this settlement. This will include all costs incurred to date, as well as estimated
19   costs involved in completing the settlement administration.
20          I declare under penalty of perjury under the laws of the State of California and the United
21   States that the foregoing is true and correct to the best of my knowledge and that this Declaration
22   was executed this 14th day of December 2018, at Tustin, California.
23
24
                                                                   ________________________
25
                                                                      STEPHANIE MOLINA
26
27
28

                                                      -4-
      DECLARATION OF STEPHANIE MOLINA OF ILYM GROUP, INC., IN SUPPORT OF MOTION FOR FINAL
                           APPROVAL OF CLASS ACTION SETTLEMENT
Case 2:17-cv-00945-DSC Document 102-1 Filed 12/14/18 Page 6 of 11




EXHIBIT “A”
              Case 2:17-cv-00945-DSC Document 102-1 Filed 12/14/18 Page 7 of 11



                      ***TIME-SENSITIVE, COURT AUTHORIZED NOTICE***

                    ***THIS IS NOT AN ADVERTISEMENT FROM A LAWYER***


                                 UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF PENNSYLVANIA
                                     PITTSBURGH DIVISION

        BURTON WILLIFORD, each individually and Case No: 2:17-cv-00945-DSC
        on behalf of all others similarly situated, Class Action (Fed. R. Civ. P. 23)
                                                    Collective Action (29 U.S.C. § 216(b))
        v.
                                                    Judge David S. Cercone
        RICE ENERGY, INC.


                                        NOTICE OF
                          COLLECTIVE AND CLASS ACTION SETTLEMENT

TO:    «Contact»
       «Address_»
       «City» «State» «ZIP_Code»

                              PLEASE READ THIS NOTICE CAREFULLY.

You received this Notice because you already joined this lawsuit as an Opt-In Plaintiff, or because records show
that you are a current or former worker on project(s) for Defendant Rice Energy (“Rice”) who performed work at
any time between July 18, 2014 and September 19, 2018. Because you fit this definition, you are entitled to
receive money from a Settlement in this case, as described below, in the sum of $«Est_Settlement_Amount».
If you wish to participate in this settlement, you must return the Claim Form.

All questions or inquiries regarding this Notice and the Settlement should be directed to Class Counsel, Andrew
Dunlap, at Josephson Dunlap Law Firm, 11 Greenway Plaza, Suite 3050, Houston Texas 77046 and Bruckner
Burch, P.L.L.C., 8 Greenway Plaza, Suite 1500, Houston, Texas 77046, Telephone: (713) 352-1100,
Email: info@mybackwages.com

1.     Why Should You Read This Notice?
This Notice explains your right to share in the monetary proceeds of this Settlement, exclude yourself (“opt out”)
of the Settlement, or object to the Settlement. The United States District Court for the Western District of
Pennsylvania has preliminarily approved the Settlement as fair and reasonable. The Court will hold a Final
Approval Hearing on December 18, 2018 at 1:00 p.m., before United States District Court Judge David S. Cercone
of the United States District Court for the Western District of Pennsylvania, in Courtroom 7A at 700 Grant Street,
Pittsburgh, PA 15219.
2.     What Is This Case About? Description of the Action.
Plaintiff Burton Williford (“Plaintiff” or “Williford”) alleges that certain workers who performed work for Rice
were not paid the overtime compensation to which they were entitled under the law.


                                                   Page 1 of 5                                  ILYM ID: «ILYM_ID»
               Case 2:17-cv-00945-DSC Document 102-1 Filed 12/14/18 Page 8 of 11

On or about July 18, 2017, Plaintiff filed an action against Rice captioned as Williford, individually and on behalf
of all similarly situated v. Rice Energy, Inc., at Civil Action No. 217-00945 (the “Action”). Plaintiff alleged that
he was only paid a day rate, worked overtime, and he was misclassified as an independent contractor. Plaintiff
alleged that because he was an employee, not an independent contractor, he was entitled to unpaid overtime
compensation.
Rice denies Plaintiff’s claims but has agreed to the Settlement without any admission of wrongdoing.
On September 19, 2018, the Court preliminarily approved the Settlement as fair and reasonable and authorized
that this Notice be sent to you.
3.     How Much Can I Expect To Receive?
Rice has agreed to pay Two Million and Nine Hundred Thousand Dollars ($2,900,000) to settle this Lawsuit.
Deductions from this amount will be made for attorneys’ fees and costs for Class Counsel, settlement
administration costs that are estimated not to exceed $20,000.00, and a service award in the amount of $15,000
to Plaintiff for his service to the Settlement Class. After deductions of these amounts, what remains of the
Settlement (the “Net Settlement Amount”) will be available to pay monetary Settlement Awards to all Settlement
Class Members who submit Claim Forms within the 60 day opt-in window (“ Participating Class Members”).
You share of the settlement has been calculated to be $«Est_Settlement_Amount».
All Settlement Class Members are eligible to receive a pro rata share of the Net Settlement Amount based on the
total number of weeks they worked for Rice beginning July 18, 2014 and September 19, 2018.
Each week will equal one settlement share. The total number of settlement shares for all Settlement Class
Members will be added together and the resulting sum will be divided into the Net Settlement Amount to reach a
per share dollar figure. That figure will then be multiplied by each Settlement Class Member’s number of
settlement shares to determine the Settlement Class Member’s potential Settlement Award.
The Settlement Administrator will deduct applicable employee payroll taxes and withholdings from the
Settlement Awards as set forth in the Settlement Agreement.
If you submit a claim form within the 60 day opt-in window, you will receive a Settlement Award. You will have
180 days to cash your check that will be sent to you by the Settlement Administrator. If at the conclusion of the
180-day check void period, there are any uncashed checked, the monies will be returned to Rice.
In exchange for completing your Claim Form and obtaining your Settlement Award, each Participating Class
Member has agreed to the following release of claims:
     any and all claims, obligations, demands, actions, rights, causes of action and liabilities, whether known
     or unknown, against Releasees that were or could have been asserted in the Action based on allegations
     of unpaid wages, overtime compensation, liquidated or other damages, unpaid costs, restitution or other
     compensation or relief arising under the FLSA, Pennsylvania and Ohio state wage and hour laws, or
     Pennsylvania and Ohio state common law claims (including unjust enrichment or quantum meruit), in
     accordance with the respective Class Periods, in weeks when the individual worked for any Releasee.
If you do not submit a Claim Form, do not object, and you worked for Rice in Ohio and Pennsylvania, by
way of the Court’s Order granting Class Certification and its ability to extinguish the claims of Non-
Participating Class Members, the following claims will be dismissed with prejudice:
       any and all claims, obligations, demands, actions, rights, causes of action and liabilities, whether
       known or unknown, against Releasees that were or could have been asserted in the Action based
       on allegations of unpaid wages, overtime compensation, liquidated or other damages, unpaid costs,
       restitution or other compensation or relief arising under Pennsylvania and Ohio state wage and
       hour laws, or Pennsylvania and Ohio state common law claims (including unjust enrichment or
       quantum meruit), in accordance with the respective Class Period, in any week when the individual
       worked for any Releasee

                                                    Page 2 of 5                                   ILYM ID: «ILYM_ID»
                Case 2:17-cv-00945-DSC Document 102-1 Filed 12/14/18 Page 9 of 11


It is your responsibility to keep a current address on file with the Settlement Administrator to ensure
receipt of your monetary Settlement Award. If you fail to keep your address current, you may not receive
your Settlement Award.

4.       What Are My Rights?
     •   Receive a Settlement Award: Return a fully executed Claim Form within 60 days.
     •   Opt-Out and Reject a Settlement Award: If you are a member of the Settlement Class and do not wish to
         be bound by the Settlement, and do not wish to receive a payment, you must submit a written exclusion
         from the Settlement (“opt-out”), postmarked by November 23, 2018. The written request for exclusion
         must contain your full name, address, telephone number, email address (if applicable) and must be signed
         individually by you. No opt-out request may be made on behalf of a group. The opt-out request must be
         sent by mail to the Settlement Administrator, ILYM Group, Inc., at: P.O. Box 2031, Tustin, CA 92781.
         Any person who requests exclusion (opts out) of the settlement will not be entitled to any Settlement
         Award and will not be bound by the Settlement Agreement or have any right to object, appeal or
         comment thereon.
     •   Object: If you received this Notice and wish to object to the Settlement, you must submit an objection
         stating the factual and legal grounds for your objection to the settlement. Your objection must state your
         full name, address, telephone number, and email address (if applicable), and must be signed by you. Any
         objection must be mailed to:

          Andrew W. Dunlap                            Christian Antkowiak
          JOSEPHSON DUNLAP LAW FIRM                   BUCHANAN INGERSOLL & ROONEY, P.C.
          11 Greenway Plaza                           One Oxford Centre
          Suite 3050                                  301 Grant Street, 20th Floor
          Houston Texas 77046                         Pittsburgh, PA 15219-1410

         If you submit a written objection, you may also, if you wish, appear at the Final Approval Hearing to
         discuss your objection with the Court and the parties to the Lawsuit. Your written objection must state
         whether you will attend the Final Approval Hearing, and your written notice of your intention to appear
         at the Final Approval Hearing must be filed with the Court and served upon Class Counsel and
         Defendant’s Counsel on or before the Notice Deadline. If you wish to object to the Settlement but fail
         to return your timely written objection in the manner specified above, you shall be deemed to have waived
         any objection and shall be foreclosed from making any objection (whether by appeal or otherwise) to the
         Settlement. The postmark date of mailing to Class Counsel and Defendants’ Counsel shall be the
         exclusive means for determining that an objection is timely mailed to counsel. If the Court overrules your
         objection, you will be included in the settlement and receive you share of the Settlement.
5.       Can Rice Retaliate Against Me for Participating in this Lawsuit?
No. Your decision as to whether or not to participate in this Settlement will in no way affect your work for Rice,
whether you are a current or future employee. In fact, Rice encourages you to participate in this Settlement to
receive your share of the Net Settlement Amount.




                                                    Page 3 of 5                                  ILYM ID: «ILYM_ID»
              Case 2:17-cv-00945-DSC Document 102-1 Filed 12/14/18 Page 10 of 11

6.     Who Are the Attorneys Representing Plaintiffs and the Settlement Class?
Plaintiffs and the Settlement Class are represented by the following attorneys acting as Class Counsel:

                         Andrew W. Dunlap                              Rex Burch
                    Josephson Dunlap Law Firm                   Bruckner Burch, P.L.L.C.
                         11 Greenway Plaza                          8 Greenway Plaza
                              Suite 3050                               Suite 1500
                       Houston Texas 77046                        Houston, Texas 77046
                      Phone: 1-888-992-2990                       Phone: 713-877-8788
                   Email: Info@mybackwages.com           Email: frontdesk@brucknerburch.com


7.     How Will the Attorneys for the Settlement Class Be Paid?
You do not have to pay the attorneys who represent the Settlement Class. The Settlement Agreement provides
that Class Counsel will receive attorneys’ fees of one-third (1/3) of the gross settlement amount plus their out-of-
pocket costs.
8.     Additional Information
IF YOU NEED MORE INFORMATION OR HAVE ANY QUESTIONS, you may contact Class Counsel
as listed above or the Settlement Administrator at the toll-free telephone number listed or by email listed below.
Please refer to the Rice Settlement.

                                        Attn: Rice Overtime Settlement
                                             c/o ILYM Group, Inc.
                                      Telephone Number: (888) 250-6810
                                         Fax Number: (888) 845-6185
                                Email Address: claims@ilymgroupclassaction.com
This Notice only summarizes the Lawsuit, the Settlement and related matters. For more information, you may
inspect the Court files at the Office of the Clerk, United States District Court located 700 Grant Street, Pittsburgh,
PA 15219, from 8:30 a.m. to 4:30 p.m., Monday through Friday.

THIS SETTLEMENT NOTICE IS AUTHORIZED BY UNITED STATES DISTRICT COURT JUDGE
 DAVID S. CERCONE PLEASE DO NOT CONTACT THE COURT REGARDING THIS NOTICE.




                                                     Page 4 of 5                                   ILYM ID: «ILYM_ID»
             Case 2:17-cv-00945-DSC Document 102-1 Filed 12/14/18 Page 11 of 11

                                                CLAIM FORM

Printed Name: _________________________________________

   1. I hereby consent join the class and collective action lawsuit filed against Rice Energy, Inc., to pursue my
      claims of unpaid overtime during the time that I worked with the company.

   2. I understand that this lawsuit is brought under the Fair Labor Standards Act and Ohio and Pennsylvania
      state wage and hour laws, and I consent to be bound by the Court’s decision.

   3. I designate the law firms and attorneys at JOSEPHSON DUNLAP, BRUCKNER BURCH PLLC, and GOODRICH
      & GEIST, P.C. as my attorneys to prosecute my wage claims.

   4. I consent to having Plaintiffs and Plaintiffs’ Counsel make all decisions regarding the litigation, including
      all decisions regarding settlement or trial, the terms of settlement and release of claims, and agreements
      regarding attorney fees and costs.

   5. I understand I am releasing by claims against Rice and the staffing companies through which I worked for
      my time at Rice in exchange for $«Est_Settlement_Amount».


Signature: ___________________________               Date Signed: _________________________


Please print or type the following information, which will be kept confidential:




         Address                                                    City/State/Zip



         Home Telephone Number                                     Cell Phone Number


         E-mail Address                                            Social Security Number




                          RETURN THIS FORM BY MAIL, EMAIL, OR FAX TO:

                                      Overtime Lawsuit Against Rice
                                          c/o ILYM GROUP, INC.
                                              P.O. BOX 2031
                                            TUSTIN, CA 92781
                                           FAX: (888) 250-6810
                               EMAIL: CLAIMS@ILYMGROUPCLASSACTION.COM

CLAIM FORM DUE: NOVEMBER 23, 2018


                                                   Page 5 of 5                                   ILYM ID: «ILYM_ID»
